Case 3:20-cv-01154-BJD-JBT Document 1-2 Filed 10/09/20 Page 1 of 6 PageID 64




                     Exhibit B
Case 3:20-cv-01154-BJD-JBT Document 1-2 Filed 10/09/20 Page 2 of 6 PageID 65




                                    Product Data Sheet
Description

VIVA palm is an innovative roofing system simulating the appearance and texture of natural
palm thatch. Whether installing on a new commercial project or retrofitting traditionally framed
tiki hut, VIVA palms easy to install system gives decades of maintenance free performance.

Features


   ●   20 Year Guarantee                                   ●     No maintenance required
   ●   Manufactured in the USA                             ●     Fast and easy installation
   ●   Fire and Wind Resistant                             ●     Life-like design

Components

VIVA palm is available in two different pattern designs. The pattern design is visible on the
interior ceiling when used in the horizontal or vertical batten configuration. The hip and ridge
pattern is compatible with both fanned and folded designs.




    Fanned Field Shingle             Folded Field Shingle                   Hip/Ridge Shingle



                           Weathered       Weather Palm                              New Palm
 Part Numbers                                                      New Palm
                           Palm            + Fire Retardant                          + Fire Retardant

 Fanned Field Shingle        410800-WP         410900-WP              410600-NP         410700-NP

 Folded Field Shingle        410801-WP         410901-WP              410601-NP         410701-NP

 Hip/Ridge Shingle           410810-WP         410910-WP              410610-NP         410710-NP




                                         Published August 2019                                          1
Case 3:20-cv-01154-BJD-JBT Document 1-2 Filed 10/09/20 Page 3 of 6 PageID 66




Specifications



       Part                 Size               Weight           Exposure              Coverage             Material

 Field Shingle      36”x 27”x 0.030”         1lb             8” ​(203mm)       1.88 Sq.ft                  HDPE
                    (914mm x 686mm x         (0.45kg)                          (0.174 m2)
                    0.8mm)                                                     (5.72 pcs per m2)
                                                                               (1.1 pcs per linear m)

 Hip/ Ridge         27”x 27”x 0.030”         0.7lb           8”​ (203mm)       0 Sq. ft                    HDPE
 Shingle            (686mm x 686mm x         (0.32kg)                          (1 linear foot 2 pieces)
                    0.8mm)                                                     0 m2
                                                                               (1 linear meter 5 pieces)



Packaging & Storage



      Part                             Box                                          Bulk Stack

 Field              Box                                             Pallet
                    Quantity:​ 70pcs                                Full pallets only
 Shingle
                    Size:​ 37”x 28”x 11”                            Quantity:​ 1400 pcs
 (All colors, and
                    (940mm x711mm x 280mm)                          Size:​ 40” x 48” ”x 69”
 styles)
                    Weight:​ 70 lbs (32kg)                          (1016mm x 1219mm x 2260mm)
                    Pallet                                          Weight:​ 1450 lbs (658 kg)
                    Quantity:​ 840pcs(12 boxes)
                    Size:​ 40”x 48”x 89”
                    (1016mm x 1219mm x 2260mm)
                    Weight:​ 890 lbs (404kg)

 Hip/ Ridge         Box                                             Pallet
                    Quantity:​ 100pcs                               -Full pallets only
 Shingle
                    Size:​ 37”x 28”x 11”                            Quantity:​ 1000 pcs
 (All colors, and
                    (940mm x 711mm x 280mm)                         Size:​ 40” x 48” ”x 80”
 styles)
                    Weight:​ 70 lbs (32kg)                          (1016mm x 1219mm x 2260mm)
                    Pallet                                          Weight:​ 800 lbs (658 kg)
                    Quantity:​ 1200pcs(12 boxes)
                    Size:​ 40”x 48”x 89”
                    (1016mm x 1219mm x 2260mm)
                    Weight:​ 890 lbs (404kg)



Storage: ​Store VIVA palm shingles in a dry, well-ventilated, weather tight, location. Do not expose boxes
to excessive moisture. Overstacking boxes or excessive moisture may cause boxes to collapse. Do not
remove wrapping from bulk stack pallet until final placement at installation location.




                                                   Published August 2019                                              2
Case 3:20-cv-01154-BJD-JBT Document 1-2 Filed 10/09/20 Page 4 of 6 PageID 67




Testing & Approval

    ●   Florida Product Approval FL-21047-R1
            Test Standard                                               Result
(Fire) ASTM E-108                       Class A
(​Fire) ASTM E-84                       Flame Spread 15
(Fire) ASTM E-84                        Ceiling SDI 300
(Fire) UL 723                           Flame Spread 15
(Fire) UL 723                           Ceiling SDI 300
(Wind) ASTM D-3161                      110 MPH
(Wind) TAS 107-95                       110 MPH
(Wind) TAS 100-95                       110 MPH
(Uplift) UL 1897                        Design Pressure 97.5 PSF
(Pull out) ASTM 3462                    97 LBS.
(Physical properties) ASTM D 882        2630 PSI
(Physical properties) ASTM D 882        139%
UNE-EN 13501-1:2007+A1:2010​(spain) Broof(t1)
(Fire)As/Nzs 1530.3:1999(Australia )    Ignitability Index: 12 (0-12)
(Fire)As/Nzs 1530.3:1999(Australia )    Spread of Flame Index: 3 (0-10)
(Fire)As/Nzs 1530.3:1999(Australia )    Heat Evolved Index: 2 (0-10)
(Fire)As/Nzs 1530.3:1999(Australia )    Smoke Developed Index: 3 (0-10)
(Solar Reflectance) ASTM E-1980         New Palm- 0.25      Weathered Palm- 0.15
(Thermal Emittance) ASTM E-1980         New Palm- 0.88      Weathered Palm- 0.90
(SRI [medium wind]) ASTM E-1980         New Palm- 25      Weathered Palm- 13


Maintenance

VIVA palm was designed so that no maintenance is required to ensure the best performance.
However, it is recommended to do an annual inspection and brush off any loose debris to
keep your roof looking its best.


Warranty

VIVA palm has a 20 year limited warranty that covers faults in materials and workmanship in
accordance with current warranty terms.




                                           Published August 2019                              3
Case 3:20-cv-01154-BJD-JBT Document 1-2 Filed 10/09/20 Page 5 of 6 PageID 68




Application


VIVA palm is a universal system that can be installed on new construction or retrofit to existing
structures. The versatile design allows it to be applied to a number of roofing substrates
including the following: Horizontal batten, Vertical batten, Plywood deck, Concrete, and Metal.
VIVA palm is suitable for use on any sloped roof with a pitch of 4:12 (18°) or greater.

                         Horizontal Batten
                         VIVA palm installed over horizontal battens (8”/203mm O.C.) functions as
                         both the waterproofing and interior ceiling finish. Recommended fastener
                         (6 per shingle) 11 gauge 1.25” ring shank roofing nails / 1.25” # 8 truss head
                          screw



                         Vertical Batten
                         VIVA palm installed over vertical batten (8”/203mm O.C.) functions as
                         both the waterproofing and interior ceiling finish. Recommended
                         fastener (5 per shingle) 11 gauge 1.25” ring shank roofing nail / 1.25”
                            #8 truss head screws.       ​          ​*folded field shingle design only




                         Plywood Deck
                         VIVA palm installed over min. 15/32” plywood deck, granulated underlayment
                         soprema elastophene stick HR FR+ GR)
                         Recommended fastener (6 per shingle) 11 gauge 1.25” ring shank
                         roofing nail / 1.25” #8 truss head screws.
                         *this configuration complies with the Florida Product Approval FL-21047-R1




                          Metal
                          VIVA palm installed over metal deck, PT pine 1”x 4” battens (8”/203mm O.C.)
                          Recommended fastener (6 per shingle) 11 gauge 1” ring shank
                          roofing nail / 1.25” #8 truss head screws.




                         Concrete
                         VIVA palm installed over concrete deck, PT pine 1”x 4” battens
                         (8”/203mm O.C.)Recommended fastener (6 per shingle)
                        (11 gauge 1” ring shank roofing nails / 1.25” #8 truss head screws.




                                           Published August 2019                                          4
Case 3:20-cv-01154-BJD-JBT Document 1-2 Filed 10/09/20 Page 6 of 6 PageID 69
                           Technical Bulletin
                                            Fanned




                   A                                                        B

                                            Folded




                   A                                                       B

Pattern: VIVA Palm includes two different pattern designs which make up the underside ceiling
texture. Choosing Fanned versus Folded VIVA is simply an aesthetic choice. However, each
pattern has two different variations (A and B) among the pattern to prevent obvious repetition
and give a more realistic look. Both the A and B shingles will be included in every VIVA palm
order.

Color: VIVA Palm uses proprietary technology to vary the color of the shingles within a set
parameter. The shingles may appear to be different colors in the box, however, subtle color
variation creates a more natural look and is an integral part of the VIVA palm design.




                                       Published January 2020                                 5
